Case 4:17-cv-00764-ALM Document 69 Filed 08/20/19 Page 1 of 2 PageID #: 635




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHER]}TAII DtlISION


 NORMAN SHELTON                                   $
                                                  $
                                                  $   Civil Action No.   4:   l7-CV-764
                                                  $   Judge Mazzant
 BONHAM INDEPENDENT SCHOOL
                                                  $
 DISTRICT
                                                  $
                                                  $
                                                  $


                                        VERDICT FORM
We, the Jury, find as follows:

Question No.    I
       Has PlaintiffNorman Shelton proved that, but for his age, Defendant Bonham lndependent
School District would not have discharged him?


       Answer "Yes" or    'No."

                    No

       Ifyou answered "Yes" to Question No. l, proceed to Question No.2. Ifyou answered
"No'to     Question No. 1, then proceed to the signature line.


Ouestion No. 2

      What sum of money, i f any, if paid now in cash, would fairly and reasonably
compensate Plaintiff Norman Shelton for the damages, if any, you have found Defendant
Bonham Independent School. District's wrongfirl conduct, if any, caused Plaintiff Norman
Shelton?

       Answer in dollars and cents for the following items and none other:


a.     Past wages and benefits    from September 22, 2017 to August 20, 2019

       $
Case 4:17-cv-00764-ALM Document 69 Filed 08/20/19 Page 2 of 2 PageID #: 636




        Proceed to signature line.




Date:   a;   2-()   jJq                 Presiding Juror
